Exhibit 10.4

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

DITECH HOLDING CORPORATION (f/k/a WALTER INVESTMENT MANAGEMENT CORP.)

and

the Holders party hereto

Dated as of February 9, 2018

 

 



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 9, 2018, by and among Ditech Holding Corporation (f/k/a Walter
Investment Management Corp.), a Maryland corporation (the “Company”), the
investors identified on Schedule I hereto (and any of their Affiliates) or
signatory hereto (collectively, the “Initial Holders”), and any Permitted
Transferee (as defined below) who hereafter becomes a party to this Agreement as
contemplated in Section 7(b) hereof and, subject to Section 7(n), each other
Registration Rights Party (each such party who holds Registrable Securities (as
defined below), a “Holder” and, collectively, the “Holders”).

On November 30, 2017, the Company filed a voluntary petition with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
initiating a case under chapter 11 of the Bankruptcy Code (the “Chapter 11
Case”). On November 30, 2017, the Company filed with the Bankruptcy Court a
Prepackaged Chapter 11 Plan of Reorganization of the Company and the Affiliate
Co-Plan Proponents (as may be further amended, supplemented or otherwise
modified, the “Prepackaged Plan”), and the related Disclosure Statement for the
Prepackaged Plan.

Pursuant to the Prepackaged Plan, and in relation to the Company’s emergence
from the Chapter 11 Case as set forth in the Prepackaged Plan (the “Effective
Date”), the Company will issue (i) shares of the Company’s common stock, par
value $0.01 per share (“New Common Stock”), (ii) shares of preferred stock with
a per share face amount of $1,000 (the “Mandatorily Convertible Preferred
Stock”) and (ii) warrants entitling the holders thereof to purchase New Common
Stock (“Warrants”).

This Agreement is made for the benefit of the Holders. In connection with the
Prepackaged Plan, the Company has agreed to provide the registration rights set
forth in this Agreement.

The parties hereby agree as follows:

Section 1. Definitions.

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.



--------------------------------------------------------------------------------

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act, as such
definition may be amended from time to time.

“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions or trust companies located in New
York, New York are authorized or obligated to be closed. If the time to perform
any action hereunder falls on a day that is not a Business Day, such time will
be extended to the next Business Day.

“Closing Price” means the closing price of a share of Common Stock as reported
on the principal national securities exchange on which the shares of Common
Stock are listed or admitted for trading or, if no such closing price on such
date is reported, the average of the closing bid and asked prices on such date,
as so reported; or (ii) if not then listed or admitted to trading on any
securities exchange but designated as a national market system security by the
National Association of Securities Dealers, Inc., the last trading price of a
share of Common Stock on such date; or (iii) if the Common Stock is not so
designated, the average of the reported closing bid and asked prices of a share
of Common Stock on such date as shown by the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotations System and
reported by any member firm of the New York Stock Exchange selected by the
Company; or (iv) if not so reported and shown by the National Market System of
the National Association of Securities Dealers, Inc. Automated Quotations
System, the average of the reported closing bid and asked prices of a share of
Common Stock on such date in the over-the-counter market or comparable system as
shown by a system of automated dissemination of quotations of securities prices
then in common use comparable to the National Association of Securities Dealers,
Inc. Automated Quotations System.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Indemnified Holder” has the meaning set forth in Section 6(a) hereof.

“Initiating Holder” shall mean any Holder that, together with its Affiliates,
beneficially owns at least 10% of the outstanding shares of New Common Stock (on
a fully diluted basis assuming the conversion of all Mandatorily Convertible
Preferred Stock) as of the Effective Date, for so long as such Holder continues
to beneficially own at least 10% of the aggregate outstanding shares of New
Common Stock (on a fully diluted basis assuming the conversion of all
Mandatorily Convertible Preferred Stock).

“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities (on a fully diluted basis assuming
the conversion of all Mandatorily Convertible Preferred Stock) to be included in
such Underwritten Offering held by all Holders that have made the request
requiring the Company to conduct such Underwritten Offering (but not including
any Holders that have exercised “piggyback” rights hereunder to be included in
such Underwritten Offering).

 

2



--------------------------------------------------------------------------------

“Permitted Transferee” means any transferee of Registrable Securities in a
transaction not involving a public offering of a Holder to an Affiliate of such
Holder or any fund, account or investment vehicle controlled, managed, advised
or sub-advised by a Holder, an Affiliate of such Holder or the same investment
manager, advisor or subadvisor of such Holder or an Affiliate of such investment
manager, advisor or subadvisor; provided that such transferee agrees in writing
to become a party to this Agreement.

“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

“Registrable Securities” means (i) shares of Mandatorily Convertible Preferred
Stock issued to the Initial Holders and shares of New Common Stock issuable upon
conversion of Mandatorily Convertible Preferred Stock issued to the Initial
Holders by the Company on the Effective Date, (ii) Warrants issued and shares of
New Common Stock issuable upon exercise of Warrants issued to the Initial
Holders by the Company on the Effective Date, or (iii) shares of New Common
Stock issued to the Initial Holders, in each case held by Holders from time to
time following the consummation of the Prepackaged Plan. Registrable Securities
include any shares of capital stock, warrants or other securities of the Company
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of Registrable Securities. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred or otherwise disposed of in accordance with such Registration
Statement; (b) such securities shall have ceased to be outstanding; or (c) such
securities may be sold without registration pursuant to Rule 144 promulgated
under the Securities Act (or any successor rule promulgated thereafter by the
Commission) without restriction as to manner of sale or amount.

“Registration Rights Parties” means (i) each Person identified on Schedule I
hereto (and any of its Affiliates) or signatory hereto, (ii) each Person who
becomes a party hereto as contemplated by Section 7(b) hereof, and (iii) each
other Person who beneficially owned (within the meaning of Rule 13d-3 under the
Exchange Act) 10% or more of the New Common Stock or otherwise was an affiliate
of the Company as of the Effective Date.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of Registrable Securities (other than a registration statement on Form
S-4 or Form S-8 (or any successor or substantially similar form)), or in
connection with (i) an employee stock option, stock purchase or compensation
plan or securities issued or issuable pursuant to any such plan or (ii) a
dividend reinvestment plan).

“Securities Act” means the Securities Act of 1933, as amended.

 

3



--------------------------------------------------------------------------------

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

Section 2. Initial Shelf and Demand Registration.

(a) Initial Shelf Registration. Following a request (the “Shelf Request”) by
Holders for the inclusion in the Initial Shelf Registration Statement (as
defined below) of Registrable Securities constituting at least forty percent
(40%) of all Registrable Securities (on a fully diluted basis assuming the
conversion of all Mandatorily Convertible Preferred Stock), and such Holders
otherwise timely comply with the requirements of this Agreement with respect to
the inclusion of such Registrable Securities in the Initial Shelf Registration
Statement (and have not by the 45th day after the date on which the Shelf
Request was made revoked such request by written notice to the Company), the
Company shall prepare a Shelf Registration Statement (as may be amended from
time to time, the “Initial Shelf Registration Statement”), and shall include in
the Initial Shelf Registration Statement the Registrable Securities of each
Holder who shall request inclusion therein (subject to such Holder providing a
Selling Stockholder Questionnaire at least three (3) business days prior to the
required filing date) of some or all of their Registrable Securities by checking
the appropriate box on the signature page of such Holder hereto or by written
notice to the Company no later than 30 days after the date on which the Shelf
Request was made. The Company shall file the Initial Shelf Registration
Statement with the Commission on or prior to the 60th day following the date on
which the Shelf Request was made, subject to postponement or blackout pursuant
to a Valid Business Reason (as defined below) and in no event prior to the
seventh business day after the Company has filed an Annual Report on Form 10-K
under the Exchange Act for the year ended December 31, 2017 (the “2017 Form
10-K”).

(i) The Company shall include in the Initial Shelf Registration Statement all
Registrable Securities whose inclusion has been timely requested as aforesaid;
provided, however, that the Company shall not be required to include an amount
of Registrable Securities in excess of the amount as may be permitted to be
included in such Registration Statement under the rules and regulations of the
Commission and the applicable interpretations thereof by the staff of the
Commission.

(ii) Upon the request of any Holder whose Registrable Securities are not
included in the Initial Shelf Registration Statement (subject to such Holder
providing a Selling Stockholder Questionnaire at least three (3) business days
prior to the required filing date), the Company shall amend the Initial Shelf
Registration Statement to include the Registrable Securities of such Holder;
provided that the Company shall not be required to amend the Initial Shelf
Registration Statement more than once every fiscal quarter of the Company.

 

4



--------------------------------------------------------------------------------

(iii) Within ten (10) days after receiving a request pursuant to
Section 2(a)(ii), the Company shall give written notice of such request to all
other Holders of Registrable Securities and shall include in such amendment all
such Registrable Securities with respect to which the Company has received
written requests for inclusion therein within fifteen (15) days after the
Company’s giving of such notice, provided that such Registrable Securities are
not already covered by an existing and effective Registration Statement that may
be utilized for the offer and sale of the Registrable Securities requested to be
registered in the manner so requested.

(iv) The Initial Shelf Registration Statement shall be on Form S-1; provided,
however, that, if the Company becomes eligible to register the Registrable
Securities for resale by the Holders on Form S-3 (including without limitation a
Form S-3 filed as an Automatic Shelf Registration Statement), the Company shall
be entitled to amend the Initial Shelf Registration Statement to a Shelf
Registration Statement on Form S-3 or file a Shelf Registration Statement on
Form S-3 in substitution of the Initial Shelf Registration Statement as
initially filed.

(v) The Company shall use its commercially reasonable efforts to cause the
Initial Shelf Registration Statement to be declared effective by the Commission
as promptly as reasonably practicable, so long as, prior to the Company’s
request for effectiveness, the Initial Shelf Registration Statement reflects or
has been amended to reflect post-Effective Date fresh-start accounting, and
shall use its commercially reasonable efforts to keep such Initial Shelf
Registration Statement continuously effective, and not subject to any stop
order, injunction or other similar order or requirement of the Commission
(subject to postponement or blackout pursuant to a Valid Business Reason), until
the earlier of (i) three (3) years following the Effective Date of such Shelf
Registration Statement and (ii) the date that all Registrable Securities covered
by the Initial Shelf Registration Statement shall cease to be Registrable
Securities (such earlier date, the “Initial Shelf Expiration Date”). In the
event of any stop order, injunction or other similar order or requirement of the
Commission relating to the Initial Shelf Registration Statement, if any
Registrable Securities covered by the Initial Shelf Registration Statement
remain unsold, the period during which the Initial Shelf Registration Statement
shall be required to remain effective will be extended by the number of days
during which such stop order, injunction or similar order or requirement is in
effect.

A. After (i) the Effective Date of the Initial Shelf Registration Statement and
prior to the Initial Shelf Expiration Date and (ii) for so long as any
Registrable Securities remain outstanding, the Company shall use its
commercially reasonable efforts to (A) ensure that it will be eligible to
register the Registrable Securities on Form S-3 after the Initial Shelf
Expiration Date, and (B) meet the requirements of General Instruction VII of
Form S-1 after the Initial Shelf Expiration Date.

B. After the Initial Shelf Expiration Date and for so long as any Registrable
Securities remain outstanding, the Company shall use its commercially reasonable
efforts to (A) be eligible and/or to maintain its eligibility to register the
Registrable Securities on Form S-3, and (B) meet the requirements of General
Instruction VII of Form S-1.

 

5



--------------------------------------------------------------------------------

C. After the Initial Shelf Expiration Date and for so long as any Registrable
Securities remain outstanding, if there is not an effective Registration
Statement which includes the Registrable Securities that are currently
outstanding, the Company shall (i) if the Company is eligible to register the
Registrable Securities on Form S-3, promptly file a Shelf Registration Statement
on Form S-3 and use its commercially reasonable efforts to cause such
Registration Statement to be declared effective or (ii) promptly file a Shelf
Registration Statement on Form S-1 and use its commercially reasonable efforts
to cause such Registration Statement to be declared effective and for so long as
any Registrable Securities covered by such Shelf Registration on Form S-1 remain
unsold, the Company will file any supplements to the Prospectus or
post-effective amendments required to be filed by applicable law in order to
incorporate into such Prospectus any Current Reports on Form 8-K necessary or
required to be filed by applicable law, any Quarterly Reports on Form 10-Q or
any Annual Reports on Form 10-K filed by the Company with the Commission, or any
other information necessary so that (x) such Shelf Registration shall not
include any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, and (y) the Company complies with its obligations under
Item 512(a)(1) of Regulation S-K; provided, however, that these obligations
remain subject to the Company’s rights under Section 4(b)(i) of this Agreement.

(vi) If the Initial Shelf Registration Statement is on Form S-1, then for so
long as any Registrable Securities covered by the Initial Shelf Registration
Statement remain unsold, the Company will file any supplements to the Prospectus
or post-effective amendments required to be filed by applicable law in order to
incorporate into such Prospectus any Current Reports on Form 8-K necessary or
required to be filed by applicable law, any Quarterly Reports on Form 10-Q or
any Annual Reports on Form 10-K filed by the Company with the Commission, or any
other information necessary so that (i) the Initial Shelf Registration Statement
shall not include any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (ii) the Company complies with its obligations under
Item 512(a)(1) of Regulation S-K; provided, however, that these obligations
remain subject to the Company’s rights under Section 4(b)(i) of this Agreement.

(vii) Upon the demand of one or more Holders, the Company shall facilitate a
“takedown” of Registrable Securities in the form of an Underwritten Offering
(each, an “Underwritten Takedown”), in the manner and subject to the conditions
described in Section 2(f) of this Agreement, provided that (i) the number of
securities included in such “takedown” shall equal at least twenty-five percent
(25%) of all Registrable Securities at such time (assuming the conversion of all
Mandatorily Convertible Preferred Stock) or (ii) the Registrable Securities
requested to be sold by the Holders in such “takedown” shall have an anticipated
aggregate gross offering price (before deducting underwriting discounts and
commission) of at least $25,000,000.

 

6



--------------------------------------------------------------------------------

(b) Request for Demand Registration. At any time and from time to time,
following the Effective Date, any of the Initiating Holders may make a written
request to the Company to register, and the Company shall register on a
Registration Statement, under the Securities Act (other than pursuant to a
Registration Statement on Form S-4 or S-8, or with respect to shares issued in
an acquisition or any debt securities), in accordance with the terms of this
Agreement (a “Demand Registration”), the number of Registrable Securities stated
in such request (subject to such Holder providing a Selling Stockholder
Questionnaire at least three (3) business days prior to the required filing
date); provided, however, that the Company shall not be obligated to effect
(i) more than three (3) such Demand Registrations, provided, however, that a
Demand Registration shall not be considered made for purposes of this clause
(i) unless the requested Registration Statement has been declared effective by
the Commission for more than 75% of the full amount of Registrable Securities
for which registration has been requested, (ii) a Demand Registration if the
Initiating Holders propose to sell Registrable Securities in such Demand
Registration at an anticipated aggregate gross offering price (before deducting
underwriting discounts and commissions) (calculated based upon the trading price
of the Registrable Securities on the date on which the Company receives the
written request for such Demand Registration) to the public of less than
$25,000,000 unless such Demand Registration includes all of the then-outstanding
Registrable Securities or (iii) any such Demand Registration within ninety
(90) days of the effective date of a prior Registration Statement for an
offering of Common Stock (or such shorter period as the Company may determine in
its sole discretion) after the effective date of any other Registration
Statement of the Company (other than a Registration Statement on Form S-4 or
S-8, or with respect to shares issued in an acquisition or any debt securities).
In addition, if the Board of Directors of the Company, in its good faith
judgment, determines that any registration of Registrable Securities should not
be made or continued because it would materially interfere with any material or
potentially material financing, acquisition, corporate reorganization or merger
or other transaction involving the Company, including negotiations related
thereto, or require the Company to disclose any material nonpublic information
which would reasonably be likely to be detrimental to the Company or otherwise
make it undesirable for the Company to complete any shelf registration statement
required hereby or a Demand Registration at that time (a “Valid Business
Reason”), (x) the Company may postpone filing a Registration Statement (but not
the preparation of the Registration Statement) relating to any shelf
registration required hereby or a Demand Registration until such Valid Business
Reason no longer exists, but in no event for more than ninety (90) days after
the date when the Demand Registration was requested or, if later, after the
occurrence of the Valid Business Reason and (y) in case a Registration Statement
has been filed relating to any shelf registration statement required hereby or a
Demand Registration, the Company may postpone amending or supplementing such
Registration Statement (in which case, if the Valid Business Reason no longer
exists or if more than one 90-day period has passed since such postponement, the
Initiating Holders may request a new shelf registration or Demand Registration
(which request shall not be counted as an additional Demand Registration for
purposes of clause (i) above) or request the prompt amendment or supplement of
such Registration Statement). The Company

 

7



--------------------------------------------------------------------------------

shall give written notice to all Holders participating in the relevant
Registration Statement of its determination to postpone filing, amending or
supplementing a Registration Statement and of the fact that the Valid Business
Reason for such postponement no longer exists, in each case, promptly after the
occurrence thereof. Notwithstanding anything to the contrary contained herein,
the Company may not postpone a filing, amendment or supplement under this
Section 2(b) due to a Valid Business Reason for more than one hundred twenty
(120) days in the aggregate in any twelve month period. Each request for a
Demand Registration by the Initiating Holders shall state the type and amount of
the Registrable Securities proposed to be sold and the intended method of
disposition thereof.

(c) Demand Registration Underwritten Offering. If the Initiating Holders so
elect, the Company shall use its commercially reasonable efforts to cause the
offering made pursuant to such Demand Registration pursuant to Section 2(b) to
be in the form of a firm commitment underwritten offering and the managing
underwriter or underwriters selected for such offering shall be the Approved
Underwriter selected in accordance with Section 2(f)(iv) hereof.

(d) Incidental or “Piggy-Back” Rights with Respect to a Demand Registration. Any
Holder which has not requested a registration under Section 2(b) hereof may,
pursuant to this Section 2(d), offer its Registrable Securities under any Demand
Registration. The Company may also offer its Common Stock under any Demand
Registration. The Company shall (i) as promptly as practicable, give written
notice thereof to all of the Holders (other than the Initiating Holders), which
notice shall specify the type and number of Registrable Securities subject to
the request for Demand Registration, the names of the Initiating Holders and the
intended method of disposition of such Registrable Securities, and (ii) subject
to Section 2(f)(ii) hereof, include in the Registration Statement filed pursuant
to the Demand Registration all of the Registrable Securities held by such
Holders from whom the Company has received a written request for inclusion
therein within ten days of the date on which the Company sent the written notice
referred to in clause (i) above. Each such request by such Holders shall specify
the type and number of Registrable Securities proposed to be registered. The
failure of any Holder to respond within such ten-day period referred to in
clause (ii) above shall be deemed to be a waiver of such Holder’s rights under
this Section 2(d) with respect to such Demand Registration. Any Holder may waive
its rights under this Section 2(d) by giving written notice to the Company.

(e) Effective Demand Registration. Subject to Section 2(b), the Company shall
use its commercially reasonable efforts to (i) file a Registration Statement
relating to the Demand Registration as promptly as practicable thereafter and in
any event, no later than sixty (60) days after it receives a request under
Section 2(b) hereof (provided that the Company shall not be required to file a
Registration Statement prior to the filing of the 2017 Form 10-K), (ii) cause
such Registration Statement to become effective as promptly as practicable
thereafter,

 

8



--------------------------------------------------------------------------------

so long as, prior to the Company’s request for effectiveness, the Registration
Statement reflects or has been amended to reflect post-Effective Date
fresh-start accounting, and (iii) cause such Registration Statement to remain
continuously effective (subject to postponement or blackout pursuant to a Valid
Business Reason) for the lesser of (i) the period during which all Registrable
Securities registered in the Demand Registration are sold or (ii) one hundred
twenty (120) days.

(f) Underwriting Procedures. The following procedures shall govern Underwritten
Offerings pursuant to Section 2(a)(vii) or Section 2(c), whether in the case of
an Underwritten Takedown or otherwise.

(i) None of the Registrable Securities held by any Holder making a request for
inclusion of such Registrable Securities pursuant to Section 2(a)(vii) or 2(c)
hereof shall be included in such underwritten offering unless such Holder
(i) accepts the terms of the offering as agreed upon by the Company, the
Initiating Holders and the Approved Underwriter (including, without limitation,
offering price, underwriting commissions or discounts and lockup agreement
terms), and then only in such quantity as set forth below and (ii) completes and
executes a Selling Stockholder Questionnaire and all customary reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements; provided, that no Holder of Registrable Securities
included in an Underwritten Offering shall be required to make any
representations or warranties to the Company (other than representations and
warranties regarding (A) such Holder’s ownership of its Registrable Securities
to be sold or transferred, (B) such Holder’s power and authority to effect such
transfer and (C) such matters pertaining to compliance with securities laws as
may be reasonably requested).

(ii) If the Approved Underwriter advises the Company that the aggregate amount
of such Registrable Securities requested to be included in such offering is
sufficiently large to have a material adverse effect on the distribution or
sales price of the Registrable Securities in such offering, the number of
Registrable Securities to be registered on such Registration Statement will be
reduced as follows: first, the Company shall reduce or eliminate the securities
of the Company to be included by any Person other than a Holder or the Company;
second, the Company shall reduce or eliminate any securities of the Company to
be included by the Company; and third, the Company shall reduce the number of
Registrable Securities to be included by Holders on a pro rata basis based on
the total number of Registrable Securities requested by the Holders to be
included in the Underwritten Offering.

(iii) Within ten (10) days after receiving a request for an Underwritten
Offering constituting a “takedown” from a Shelf Registration Statement, the
Company shall give written notice of such request to all other Holders, and
subject to the provisions of Section 2(f)(ii) hereof, include in such
Underwritten Offering all such Registrable Securities with respect to which the

 

9



--------------------------------------------------------------------------------

Company has received written requests for inclusion therein within ten (10) days
after the Company’s giving of such notice; provided, however, that such
Registrable Securities are covered by an existing and effective Shelf
Registration Statement that may be utilized for the offering and sale of the
Registrable Securities requested to be registered.

(iv) (A) The Majority Holders shall select one or more investment banking
firm(s) of national standing to be the managing underwriter or underwriters for
any Underwritten Offering pursuant to a Demand Registration or an Underwritten
Takedown with the consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed and (B) the Company shall select
one or more investment banking firms of national standing to be the managing
underwriter or underwriters for any other Underwritten Offering with the consent
of the Majority Holders, which consent shall not be unreasonably withheld,
conditioned or delayed.

(g) Withdrawal. The Initiating Holders shall be entitled to withdraw or revoke a
request for a Demand Registration without the prior written consent of the
Company if (i) such withdrawal or revocation is as a result of facts or
circumstances arising after the date on which a request for a Demand
Registration was made and the Initiating Holders reasonably determine that
participation in such registration would have a material adverse effect on the
Initiating Holders, (ii) the Closing Price is more than twenty percent lower
than the Closing Price on the date the Initiating Holders requested such Demand
Registration or (iii) the Initiating Holders agree to pay all fees and expenses
incurred by the Company in connection with such withdrawn registration (each, a
“Permitted Withdrawal”). If a Permitted Withdrawal occurs under clause
(i) above, the related Demand Registration shall be counted as a Demand
Registration for purposes of Section 2(b) hereof, and if a Permitted Withdrawal
occurs under clauses (ii) or (iii) above, the related Demand Registration shall
not be counted as a Demand Registration for purposes of Section 2(b) hereof. Any
Permitted Withdrawal shall constitute and effect an automatic withdrawal by all
Initiating Holders and any other Holder participating in such Demand
Registration pursuant to the provisions of Section 2(d) hereof.

Section 3. Incidental or “Piggy-Back” Registration

(a) Request for Incidental or “Piggy-Back” Registration. At any time after the
Effective Date, if the Company proposes to (i) file a Registration Statement
with respect to an offering of Common Stock by the Company for its own account
(other than a Registration Statement on Form S-4 or S-8, or with respect to
shares issued in an acquisition or any debt securities or a registration
statement on Form S-1 or Form S-3 covering solely an employee benefit or
dividend reinvestment plan) or for the account of any stockholder of the Company
other than Holders pursuant to Section 2 hereof or (ii) conduct an underwritten
offering constituting a “takedown” of a class of Mandatorily Convertible
Preferred Stock or New Common Stock or any securities convertible or exercisable
into New

 

10



--------------------------------------------------------------------------------

Common Stock registered under a shelf registration statement previously filed by
the Company, then the Company shall give written notice of such proposed filing
to each of the Holders at least ten days before the anticipated filing date,
which notice shall describe the proposed registration and distribution and offer
such Holders the opportunity to register the number of Registrable Securities
that each such Holder may request (an “Incidental Registration”). The Company
shall use its commercially reasonable efforts to cause the managing underwriter
or underwriters in the case of a proposed underwritten offering (the “Company
Underwriter”) to permit each Holder who has requested in writing to participate
in the Incidental Registration pursuant to this Section 3(a) to include the
number of such Holder’s Registrable Securities indicated by such Holder in such
offering on the same terms and conditions as the Common Stock of the Company or
the account of such other stockholder, as the case may be, included therein. Any
withdrawal of the Registration Statement by the Company for any reason shall
constitute and effect an automatic withdrawal of any Incidental Registration
related thereto. In connection with any Incidental Registration under this
Section 3(a) involving an underwritten offering, the Company shall not be
required to include any Registrable Securities in such underwritten offering
unless the Holders thereof accept the terms of the underwritten offering as
agreed upon between the Company, such other stockholders, if any, and the
Company Underwriter (including, without limitation, offering price, underwriting
commissions or discounts and lock-up agreement terms), and then only in such
quantity as set forth below. If the Company Underwriter determines that the
aggregate amount of the securities requested to be included in such offering is
sufficiently large to have a material adverse effect on the distribution or
sales price of the securities in such offering, then

(i) if such offering an underwritten primary offering by the Company for its own
account, the Company will include in such offering: (A) first, all securities to
be offered by the Company; (B) second, up to the full amount of securities
requested to be included in such offering by the Holders; and (C) third, up to
the full amount of securities requested to be included in such offering by all
other stockholders;

(ii) if such offering is an underwritten secondary offering for the account of
other stockholders exercising “demand” rights (including pursuant to a Demand
Registration), the Company will include in such registration: (A) first, all
securities of the other stockholders exercising “demand” rights (including
pursuant to a Demand Registration) requested to be included therein; (B) second,
up to the full amount of securities requested to be included in such offering by
the Holders entitled to participate therein, allocated pro rata among such
Holders on the basis of the amount of securities requested to be included
therein by each such Holder; (C) third, up to the full amount of securities
proposed to be included in the registration by the Company; and (D) fourth, up
to the full amount of securities requested to be included in such offering by
the other stockholders entitled to participate therein, allocated pro rata among
such other stockholders on the basis of the amount of securities requested to be
included therein by each such other stockholders;

 

11



--------------------------------------------------------------------------------

such that, in each case, the total amount of securities to be included in such
offering is the full amount that, in the view of such Company Underwriter, can
be sold without materially adversely affecting the success of such offering.

For purposes of clarity and the avoidance of doubt, in the event of a Company
initiated Incidental Registration or other Registration Statement initiated by
the Company, the Company shall at all times have the right (but not the
obligation) to include all of its securities before any other stockholder,
including any Holder, may include any of its securities. The Company shall have
the right to terminate or withdraw any Incidental Registration prior to
effectiveness, whether or not any Holder has elected to include Registrable
Securities in such Incidental Registration.

Section 4. Registration Procedures.

(a) In connection with any Registration Statement and any Prospectus required by
this Agreement to permit the sale or resale of Registrable Securities, the
Company shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective during the period required by this Agreement and provide
all requisite financial statements for such period; upon the occurrence of any
event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Registrable Securities during the
period required by this Agreement, the Company shall as promptly as reasonably
practicable file an appropriate amendment to such Registration Statement, in the
case of clause (A), correcting any such misstatement or omission, and, if
Commission review is required, shall use commercially reasonable efforts to
cause such amendment to be declared effective and such Registration Statement
and the related Prospectus to become usable for their intended purpose(s) as
soon as practicable thereafter;

(ii) use commercially reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments to the Registration Statement as
may be necessary to keep the Registration Statement effective time for the
period required by this Agreement; cause the Prospectus to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the Securities Act, and to comply fully with any applicable
provisions of Rules 424 and 430A under the Securities Act in a timely manner;
and to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
period required by this Agreement in accordance with the intended method or
methods of distribution by the sellers thereof set forth in such Registration
Statement or supplement to the Prospectus;

 

12



--------------------------------------------------------------------------------

(iii) advise each Holder whose Registrable Securities have been included in a
Registration Statement, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to such Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Registrable Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the happening of any event that makes any statement of a
material fact made in the Registration Statement, the Prospectus, any amendment
or supplement thereto or any document incorporated by reference therein untrue,
or that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Registrable Securities
under state securities or blue sky laws, the Company shall use commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

(iv) furnish without charge, upon request, to each selling Holder named in a
Registration Statement, and each of the underwriter(s), if any, before filing
with the Commission, copies of the Registration Statement or any Prospectus
included therein or any amendments or supplements to any such Registration
Statement or Prospectus (including all documents incorporated by reference after
the initial filing of such Registration Statement to the extent not then
available via the Commission’s EDGAR system, but only to the extent they
expressly relate to any offering to be effected thereunder), which documents
will be subject to the review and comment of such Holders and underwriter(s) in
connection with such sale, if any, for a period of at least three Business Days,
and the Company will not file any such Registration Statement or Prospectus or
any amendment or supplement to any such Registration Statement or Prospectus
(including all such documents incorporated by reference, but only to the extent
they expressly relate to any offering to be effected thereunder) to which a
Holder of Registrable Securities covered by such Registration Statement or the
underwriter(s), if any, shall reasonably object in writing within three Business
Days after the receipt thereof (such objection to be deemed timely made upon
confirmation of telecopy transmission within such period). The objection of a
Holder or underwriter, if any, shall be deemed to be reasonable if such
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains a material misstatement or omission.
Notwithstanding the foregoing, the Company shall not be required to take, or
refrain from taking, any actions under this clause (iv) that are not, in the
reasonable opinion of counsel for the Company, in compliance with applicable
law;

 

13



--------------------------------------------------------------------------------

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus (but only to the extent
such incorporated document expressly relates to any offering to be effected
thereunder) in connection with such registration or sale, if any, provide copies
of such document to each selling Holder named in the Registration Statement in
connection with such registration or sale, if any, and to the underwriter(s), if
any, make the Company’s representatives available for discussion of such
document and other customary due diligence matters subject to execution and
delivery of customary confidentiality agreements, and include such information
in such document prior to the filing thereof as such selling Holders or
underwriter(s), if any, reasonably may request to correct any material
misstatement or omission contained therein or omitted therefrom or in order to
comply with the applicable requirements of the Securities Act or the rules and
regulations promulgated thereunder;

(vi) make available at reasonable times for inspection by the selling Holders,
the underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such selling
Holders or any of the underwriter(s), all financial and other records, pertinent
corporate documents and properties of the Company and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the underwriter(s), if any; provided
that any Holder, underwriter or representative of any Holder or underwriter
requesting or receiving such information shall agree to be bound by reasonable
confidentiality agreements and procedures with respect thereto;

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein to correct any material misstatement or omission contained
therein or omitted therefrom or in order to comply with the applicable
requirements of the Securities Act or the rules and regulations promulgated
thereunder, including, without limitation, information relating to the “Plan of
Distribution” of the Registrable Securities, information with respect to the
number of Registrable Securities being sold to such underwriter(s), the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;

(viii) upon request, furnish to each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules (without all documents incorporated
by reference therein or exhibits thereto, unless requested);

 

14



--------------------------------------------------------------------------------

(ix) upon request, deliver to each selling Holder and each of the
underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; provided, that if no Registration
Statement is effective or no Prospectus is usable, the Company shall deliver to
each selling Holder a notice to that effect in response to such request; the
Company hereby consents to the use (in accordance with law and this Agreement)
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Registrable Securities covered by the Prospectus or any
amendment or supplement thereto;

(x) upon the reasonable request of such Holder, use commercially reasonable
efforts to enter into such agreements (including an underwriting agreement
containing customary terms), and make such representations and warranties, and
take all such other actions in connection therewith in order to expedite or
facilitate the disposition of the Registrable Securities pursuant to a
Registration Statement contemplated by this Agreement, all to such extent as may
be customarily and reasonably requested by any Holder of Registrable Securities
or underwriter in connection with any sale or resale pursuant to a Registration
Statement contemplated by this Agreement, including customary 180-day lock-up
provisions (or such shorter period as agreed with the underwriter(s)); and
whether or not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration, the Company shall use its
commercially reasonable best efforts to:

(A) furnish to each underwriter, if any, in such substance and scope as they may
reasonably request and as are customarily made by issuers to underwriters in
primary underwritten offerings, upon the date of the effectiveness of the
Registration Statement:

(1) an opinion and 10b-5 letter in customary form of counsel for the Company,
covering the matters customarily covered in opinions and 10b-5 letters requested
in similar underwritten offerings and such other matters as such parties may
reasonably request; and

(2) obtain a customary comfort letter, dated the date of the underwriting
agreement and another dated the date of the closing under the underwriting
agreement, from the Company’s independent accountants, in the customary form and
covering matters of the type customarily requested to be covered in comfort
letters by underwriters in connection with primary underwritten offerings;

(B) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company;

 

15



--------------------------------------------------------------------------------

(xi) prior to any public offering of Registrable Securities, cooperate with the
selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Registrable Securities
under the state securities or blue sky laws of such jurisdictions within the
United States of America as the selling Holders or underwriter(s), if any, may
reasonably request and do such other acts or things reasonably necessary or
advisable to permit the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement in a manner that is in
compliance with the applicable laws of such jurisdiction provided that the
Company will not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (xi), (B) conform its capitalization or the composition of its assets
at the time to the securities or blue sky laws of any such jurisdiction,
(C) subject itself to taxation in any such jurisdiction or (D) consent to
general service of process in any such jurisdiction;

(xii) if any fact or event contemplated by Section 4(a)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Registrable Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein not misleading;

(xiii) cause its executive officers to use their commercially reasonable efforts
to support the marketing of the Registrable Securities covered by the
Registration Statement (including participation in “road shows” in a customary
manner) taking into account the Company’s business needs;

(xiv) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA; and

(xv) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 under the Securities Act (which need not be
audited) for the twelve-month period commencing after the effective date of the
Registration Statement.

(b) Restrictions on Holders.

(i) Subject to the provisions of this Section 4(b), following the effectiveness
of a Registration Statement, the Company may direct the Holders, in accordance
with Section 4(b)(ii), to suspend sales of Registrable Securities pursuant to
such Registration Statement and the use of any Prospectus or preliminary
Prospectus contained therein for such times as the Company reasonably may
determine are necessary and advisable (but in no event, (A) in the case of
clause (1) below, for more than 60 consecutive days and (B) in the case of
clauses (1), (2) and (3) below, for more than an aggregate of one hundred twenty
(120) days in any consecutive 12-month period commencing on the date hereof or
more than ninety (90) days in any consecutive 120-day

 

16



--------------------------------------------------------------------------------

period, except, in the case of clause (B), as a result of a review of any
post-effective amendment by the Commission prior to declaring any post-effective
amendment to the Registration Statement effective, provided that the Company has
used its commercially reasonable efforts to cause such post-effective amendment
to be declared effective), if any of the following events shall occur: (1) the
representative of the underwriters of an underwritten offering of Common Stock
has advised the Company that the sale of Registrable Securities pursuant to such
Registration Statement would have a material adverse effect on such underwritten
offering; (2) the majority of the Company’s board of directors shall have
determined in good faith that (a) the offer or sale of any Registrable
Securities would materially impede, delay or interfere with any material or
potentially material financing, acquisition, corporate reorganization or merger
or other transaction involving the Company, including negotiations related
thereto, (b) upon the advice of counsel, the sale of Registrable Securities
pursuant to such Registration Statement would require disclosure of non-public
material information not otherwise required to be disclosed under applicable
laws or (c) (i) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (ii) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction or (iii) the proposed transaction renders the Company unable to
comply with Commission requirements, in each case under circumstances that would
make it impractical or inadvisable to cause the Registration Statement to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis, as applicable; or (3) the majority of the Company’s board
of directors shall have determined in good faith that it is required by law,
rule or regulation or Commission-published release or interpretation to
supplement the Registration Statement or file a post-effective amendment to the
Registration Statement in order to incorporate information into the Registration
Statement, including for the purpose of (a) including in the Registration
Statement any prospectus required under Section 10(a)(3) of the Securities Act,
(b) reflecting in the Prospectus any facts or events arising after the effective
date of the Registration Statement (or of the most recent post-effective
amendment) that, individually or in the aggregate, represents a fundamental
change in the information set forth therein, or (c) including in the Prospectus
any material information with respect to the plan of distribution not disclosed
in the Registration Statement or any material change to such information. Upon
the occurrence of any such suspension, the Company shall use commercially
reasonable efforts to cause the Registration Statement to become effective or to
promptly amend or supplement the Registration Statement on a post-effective
basis or to take such action as is necessary to make resumed use of the
Registration Statement compatible with the Company’s best interests, as
applicable, so as to permit the Holders to resume sales of Registrable
Securities as soon as possible.

(ii) Each Holder agrees that, upon receipt of the notice referred to in
Section 4(a)(iii)(C), any notice from the Company of the existence of any fact
of the kind described in Section 4(a)(iii)(D) hereof or a notice from the
Company of any of the events set forth in Section 4(b)(i) (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement until (A) such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 4(a)(xii) hereof, or (B) it is advised in writing by the
Company that the use of the Prospectus may be resumed, and has received copies
of any

 

17



--------------------------------------------------------------------------------

additional or supplemental filings that are incorporated by reference in the
Prospectus. Each Holder receiving a Suspension Notice hereby agrees that it will
either (1) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession that have been replaced by the Company with more
recently dated Prospectuses, or (2) deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities that was
current at the time of receipt of such notice.

(iii) In addition, at least ten (10) business days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Holder of the information the
Company requires from that Holder, including any update to or confirmation of
the information contained in the Selling Stockholder Questionnaire, if any,
which shall be completed and delivered to the Company promptly upon request and,
in any event, within five (5) business days prior to the applicable anticipated
filing date; and provided further that any Registrable Securities of a Holder
shall not be included in meeting any demand threshold set forth in this
Agreement if it has not promptly provided a Selling Stockholder Questionnaire,
or updates thereto, as reasonably requested by the Company. Each Holder further
agrees that it shall not be entitled to be named as a selling security-holder in
the Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence
and, if an Underwritten Offering, entered into an underwriting agreement with
the underwriters and a lock-up letter in accordance with Section 2(f) and
Section 4(a), as applicable. If a Holder of Registrable Securities returns a
Selling Stockholder Questionnaire or a request for further information, in
either case, after its respective deadline, the Company shall be permitted to
exclude such Holder from being a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto. Each Holder
acknowledges and agrees that the information in the Selling Stockholder
Questionnaire or request for further information as described in this Section 4
will be used by the Company in the preparation of the Registration Statement and
hereby consents to the inclusion of such information in the Registration
Statement.

Section 5. Registration Expenses. Except as provided in Section 2(g) hereof, all
expenses incident to the Company’s performance of or compliance with this
Agreement will be borne by the Company regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Holder with FINRA
(and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)); (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws; (iii) all fees and disbursements of counsel
for the Company and reasonable and documented fees and disbursements for one
counsel for all of the Holders of Registrable Securities; and (iv) all fees and
disbursements of independent certified public accountants of the Company
(including the expenses of any special audit and comfort letters required by or
incident to such performance). The Company shall have no obligation to pay any
underwriting fees, discounts or commissions attributable to the sale of
Registrable Securities or any transfer taxes relating to the registration or
sale of the Registrable Securities, which shall be paid by the Holders.

 

18



--------------------------------------------------------------------------------

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

Section 6. Indemnification.

(a) The Company agrees to indemnify and hold harmless (i) each Holder and
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the Persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, members,
investment managers, employees, representatives and agents of any Holder or any
controlling person (any Person referred to in clause (i), (ii) or (iii) may
hereinafter be referred to as an “Indemnified Holder”), to the fullest extent
lawful, from and against any and all losses, claims, damages, liabilities,
judgments, actions and expenses (including, without limitation, and as incurred,
reimbursement of all reasonable out-of-pocket costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), directly or indirectly caused by, related to, based upon,
arising out of or in connection with any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement or Prospectus
(or any amendment or supplement thereto), or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is based upon information relating
to such Holder furnished in writing to the Company by or on behalf of such
Holder expressly for use therein or out of sales of Registrable Securities made
during a suspension period after notice is given pursuant to Section 4(b)
hereof. This indemnity agreement shall be in addition to any liability that the
Company may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement except to the extent that it had been
materially prejudiced by such failure (through forfeiture of substantive
rights). The Company may assume the defense of such action or proceeding at its
own expense, with counsel reasonably satisfactory to such Indemnified Holder,
unless such assumption would be inappropriate due to actual or potential
differing or conflicting interests between the Company and the Indemnified
Holder. In any such proceeding so assumed by the Company, any Indemnified Holder
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Holder unless (i) the
Company and the

 

19



--------------------------------------------------------------------------------

Indemnified Holder shall have mutually agreed to the retention of such counsel,
(ii) representation of both parties by the same counsel would be inappropriate
due to actual or potential differing or conflicting interests between them or
(iii) the Company does not assume the defense of such action or proceeding. The
Company shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders, which firm shall be designated by the Holders. The Company shall be
liable for any settlement of any such action or proceeding effected with the
Company’s prior written consent, which consent shall not be withheld
unreasonably, and the Company agrees to indemnify and hold harmless any
Indemnified Holder from and against any loss, claim, damage, liability or
reasonable out-of-pocket expense by reason of any settlement of any action
effected with the written consent of the Company. The Company shall not, without
the prior written consent of each Indemnified Holder, settle or compromise or
consent to the entry of judgment in or otherwise seek to terminate any pending
or threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding and (ii) does not include a statement as to an admission of fault,
culpability or a failure to act, by or on behalf of the Indemnified Holder.

(b) Each Holder of Registrable Securities agrees, severally and not jointly, to
indemnify and hold harmless the Company and the directors and officers of the
Company who sign a Registration Statement, and any Person controlling (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) the Company, and the respective officers, directors, partners, employees,
representatives and agents of each such Person, from and against any and all
losses, claims, damages, liabilities, judgments, actions and expenses to the
same extent as the foregoing indemnity from the Company to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by or on behalf of such
Holder expressly for use in a Registration Statement. In case any action or
proceeding shall be brought against the Company or its directors or officers or
any such controlling Person or its respective officers, directors, partners,
employees, representatives and agents in respect of which indemnity may be
sought against a Holder of Registrable Securities, such Holder shall have the
rights and duties given the Company, and the Company, its directors and
officers, such controlling person and its respective officers, directors,
partners, employees, representatives and agents shall have the rights and duties
given to each Holder by the preceding paragraph. Notwithstanding the provisions
of this Section 6, the total amount to be paid by a Holder pursuant to this
Section 6(b) shall be limited to the net proceeds (after deducting underwriters’
discounts and commissions) received by such Holder in the offering to which such
Registration Statement or prospectus relates.

(c) If the indemnification provided for in this Section 6 is unavailable to an
indemnified party under Section 6(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by

 

20



--------------------------------------------------------------------------------

such indemnified party as a result of such losses, claims, damages, liabilities
or expenses in such proportion as is appropriate to reflect the relative fault
of the Company, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and of the Holders, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Holders, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company and each Holder of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 6(c) were determined
by pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to in the immediately
preceding paragraph shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6, the total amount to be contributed by a Holder pursuant to this
Section 6 shall be limited to the net proceeds (after deducting underwriters’
discounts and commissions) received by such Holder in the offering to which such
Registration Statement or prospectus relates. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 6(c) are several in proportion to the respective number of
Registrable Securities held by each of the Holders hereunder and not joint.

Section 7. Miscellaneous.

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

(b) Assignment; No Third Party Beneficiaries; Additional Parties. This Agreement
and the rights, duties and obligations of the Company hereunder may not be
assigned or delegated by the Company in whole or in part. This Agreement and the
rights, duties and obligations of the Holders hereunder may be freely assigned
or delegated by such Holder in conjunction with and to the extent of any
transfer of Registrable Securities by any such Holder to a Permitted Transferee.
This Agreement is not intended to confer any rights or benefits on any persons
that are not party hereto other than as expressly set forth in this
Section 7(b).

 

21



--------------------------------------------------------------------------------

(c) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) the Company has obtained the
written consent of Holders of a majority of the outstanding Registrable
Securities (excluding any Registrable Securities held by the Company or its
subsidiaries) and (ii) the Company has provided its consent to such amendment,
modification, supplement, waiver, consent or departure; provided, however, that
any party may give a waiver as to itself in writing, provided, further, however,
that, with respect to any matter that directly or indirectly affects the rights
of any Holder hereunder, the Company shall obtain the written consent of each
such Holder with respect to which such amendment, qualification, supplement,
waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, e-mail
or air courier guaranteeing overnight delivery:

 

  (i) if to a Holder, at the address set forth on the signature page hereto; and

 

  (ii) if to the Company:

c/o Walter Investment Management Corp.

3000 Bayport Drive, Suite 1100

Tampa, Florida 33607

Fax No.: (813) 281-5635

Attention: General Counsel

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied or sent by e-mail; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Registrable Securities; provided, however, that this Agreement shall
not inure to the benefit of or be binding upon a successor or assign of a Holder
unless and to the extent such successor or assign is a Permitted Transferee of
such Holder.

 

22



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws principles.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(l) Use of Free Writing Prospectus. No Holder shall use a free writing
prospectus prepared by or on behalf of the relevant Holder or used or referred
to by such Holder in connection with the offering of Registrable Securities
pursuant to the Registration Statement without the prior written consent of the
Company, which shall not be unreasonably withheld.

(m) Rules 144 and 144A. The Company shall make publicly available such
information required by Rule 144(c) and Rule 144A(d)(4) for so long as necessary
to permit sales pursuant to Rule 144 or Rule 144A under the Securities Act, as
such Rules may be amended from time to time or any similar rule or regulation
hereafter adopted by the SEC (which replaces Rule 144 or Rule 144A), to enable
such Holder to sell Registrable Securities without Registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 or
Rule 144A under the Securities Act, as such rules may be amended or replaced
from time to time. Upon the request of any Holder, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements.

(n) Registration Rights Parties. Notwithstanding anything herein to the
contrary, no Registration Rights Party shall be entitled to participate in or
demand any registration statement, exercise or benefit from any rights of a
Holder, Initial Holder, Initiating Holder, Indemnified Holder or Majority Holder
or otherwise hereunder, or receive any notice or notification under or in
respect of this Agreement, nor shall the Company or any other

 

23



--------------------------------------------------------------------------------

Holder, recognize the same, including for the avoidance of doubt, in the event
of any amendment, modification or waiver hereto, unless and until such
Registration Rights Party shall have signed this Agreement or identified itself
to the Company and provided evidence reasonably satisfactory to the Company that
it is a Registration Rights Party entitled to the rights and subject to the
obligations hereunder. Any Registration Rights Party who has not executed this
Agreement, or so identified itself and provided such evidence, shall be bound by
any amendment, modification or waiver effective prior to the time it has done
so.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

DITECH HOLDING CORPORATION

By:  

/s/ Cheryl A. Collins

  Name: Cheryl A. Collins   Title: Senior Vice President and Treasurer

[Signature Page to Registration Rights Agreement – Company]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

By:   ____________________________   Name:  

Title:

Address:

 

Fax:

[Signature Page to Registration Rights Agreement – Initial Holders]



--------------------------------------------------------------------------------

Schedule I

Canyon Balanced Master Fund, Ltd.

Canyon Blue Credit Investment Fund L.P.

Canyon Distressed Opportunity Investing Fund II, L.P.

Canyon Distressed Opportunity Master Fund II, L.P.

Canyon Value Realization Fund, L.P.

Canyon Value Realization MAC 18, Ltd.

Canyon-ASP Fund, L.P.

The Canyon Value Realization Master Fund, L.P.

Canyon-SL Value Fund, L.P.

Canyon-GRF Master Fund II, L.P.

Lion Point Master, LP

STS Master Fund, LTD.

CQS ABS Master Fund Limited

CQS Aiguille du Chardonnet MF S.C.A.SICAV-SIF

Omega Capital Partners, L.P.

Omega Capital Investors, L.P.

Omega Equity Investors, L.P.

Omega Overseas Partners, Ltd.

Omega Credit Opportunities Master Fund, L.P.

Oaktree High Yield Fund II, L.P.

Oaktree Global High Yield Bond Fund, L.P.

Los Angeles County Employees Retirement Association

Iowa Public Employees’ Retirement System

OCM High Yield Trust

Oaktree High Yield Bond Fund, L.P.

Retirement Annuity Plan for Employees of the Army and Air Force Exchange Service

Trust for Retiree Medical, Dental and Life Insurance Plan for Employees of the
Army and Air Force Exchange Service

International Paper Company Commingled Investment Group Trust

San Francisco City and County Employees’ Retirement System

PG&E Corporation Retirement Master Trust

Oaktree (Lux.) Funds—Oaktree North American High Yield Bond Fund

Stichting Bedrijfstakpensioenfonds voor het Beroepsvervoer over de Weg

Universal-HP III

FCA US LLC Master Retirement Trust

Employees’ Retirement Fund of the City of Dallas

Pacific Gas and Electric Company Postretirement Medical Plan Trust
Non-Management Employees and Retirees

Wespath Funds Trust

Automobile Club of Southern California

Interinsurance Exchange of the Automobile Club

Club Pension Plan Trust

Texas County & District Retirement System

State Teachers Retirement System of Ohio

Arch Reinsurance Ltd.

Central States, Southeast and Southwest Areas Pension Fund

Dow Retirement Group Trust

Sears Holdings Pension Trust

Barclays Multi-Manager Fund PLC

Automobile Club Inter-Insurance Exchange

Oaktree (Lux.) Funds—Oaktree Global High Yield Bond Fund

Exelon Corporation Pension Master Retirement Trust



--------------------------------------------------------------------------------

Teachers’ Retirement System of the City of New York

New York City Police Pension Fund

New York City Employees’ Retirement System

RiverNorth/Oaktree High Income Fund

Monsanto Company Master Pension Trust

VantageTrust III Master Collective Investment Funds Trust—VT III Vantagepoint
High Yield Fund

Oaktree Funds—Oaktree High Yield Bond Fund

Indiana Public Retirement System

The Salvation Army, An Illinois Corporation

Multi Manager Access II

White Fleet II—OCM Global High Yield Responsible Fund

Colony Insurance Company

Alaska Permanent Fund Corporation

General Organization for Social Insurance

San Diego County Employees’ Retirement Association